Citation Nr: 0636180	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  01-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability, 
including herniated nucleus pulposus, at L4-L5.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty for over 8 years, with a 
final period of active duty from February 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
veteran's claims of entitlement to service connection for a 
right knee disorder and a back disorder.  These issues were 
remanded in August 2003 and October 2004, and now return 
again before the Board.


FINDINGS OF FACT

1.  The veteran did not exhibit chronic right knee pathology 
in service; a clear preponderance of the evidence is against 
a finding that the veteran has a current right knee 
disability related to service.

2.  The veteran did not exhibit chronic back pathology in 
service in service; a clear preponderance of the evidence is 
against a finding that current back disability is related to 
service.


CONCLUSION OF LAW

1.  A chronic right knee disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A back disability, including herniated nucleus pulposus, 
at L4-L5 was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2001, June 
2002, December 2003, November 2004, and December 2004.  The 
originating agency asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA outpatient 
treatment records, and reports of VA examination.  In 
addition, the veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these service connection claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's service medical records, VA 
treatment records, and reports of VA examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right knee 
disability.  The Board notes that the veteran was found in 
September 1960, in service, to have a medial collateral 
ligament tear and a contusion of the right medial tibial 
plateau in service.  However, while the veteran reported a 
history of a "trick" knee on his report of medical history 
dated February 1968, the remainder of the veteran's 
subsequent service medical records, to include his report of 
separation examination dated February 1968, are negative for 
any complaints of, or treatment for, any knee disability.  
Subsequent to that time, the veteran's medical records show 
no treatment for any right knee disability.  While the 
veteran complained, during a July 2002 VA examination, of 
pain, locking, and giving way of his knee, the veteran at 
that time was noted to have a completely normal knee 
examination, and X-rays of the veteran's right knee taken in 
January 2001 were noted to be completely normal.  The 
examiner found the veteran to have a history of trauma and 
contusion to the veteran's medial tibial plateau, with no 
pathology found on examination.  Thus, it appears that the 
preponderance of the evidence of record indicates that the 
veteran did not have a knee disability at the time of this 
examination.

The only evidence of record showing that the veteran has had 
a knee disability at any time subsequent to service is the 
report of a routine knee X-ray conducted in December 2003, 
which indicates that the veteran was found to have 
degenerative changes of the knee, along with a suprapatellar 
effusion and hazy infrapatellar region.  However, the Board 
points out that no knee disability was found until December 
2003, over 35 years after the veteran's separation from 
service.  Thus, with no evidence having been presented which 
links the veteran's in service knee disability to any current 
knee disability, and with no evidence of any knee disability 
for over 35 years after the veteran's separation from 
service, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran has 
a right knee disability related to service.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a back 
disability.  In this regard, the Board notes that there is no 
question that the veteran currently has a back disability.  
The veteran has been diagnosed with a herniated nucleus 
pulposus as well as lumbar myositis.  However, there is no 
evidence of record which links the veteran's current back 
disability to service.  Initially, the Board notes that the 
veteran's service medical records, to include his report of 
separation examination dated February 1968, are negative for 
complaints of, or treatment for, any back disability.  
Further, the evidence of record does not show that the 
veteran was diagnosed with any back disability until many 
years after service.  The earliest evidence of record 
indicating that the veteran has ever had a back injury is a 
brief March 1982 emergency room report noting a lumbar 
strain.  This record is dated over 14 years after the 
veteran's separation from service.  Furthermore, the next 
earliest evidence of record showing treatment for a back 
disability is in July 1989, over 21 years after the veteran's 
separation from service, when VA medical records show the 
veteran first started to complain of chronic back pain, and 
was eventually diagnosed with lumbar myositis and a herniated 
nucleus pulposus.  Finally, the only medical evidence of 
record pertaining to the etiology of the veteran's back 
disability is the report of a July 2002 VA examination, which 
diagnosed the veteran was a T12-L1 posterior disc herniation 
without cord compression, a L1 chronic compression deformity, 
a L1-L2 disc bulge, a L3-L4 disc bulge, and a L4-L5 large 
circumferential disc bulge.  The examiner at that time 
indicated that, as the veteran did not have mention of low 
back pain or injury to the lower back in service, and as the 
veteran was not found to have low back problems until many 
years after his release from service, there was not enough 
evidence for the examiner to relate the veteran's current low 
back disability to service.  Thus, with no evidence having 
been presented which indicates that the veteran had a low 
back disability in service, and with no evidence of record 
indicating that the veteran has a back disability until many 
years after his separation from service, and with the one 
medical opinion of record indicating that the veteran's 
current back disability is not related to service, the Board 
finds that the preponderance of the evidence of record is 
against a finding that the veteran has a back disability 
related to service.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a back disability, 
including herniated nucleus pulposus, at L4-L5, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


